Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 1 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter 7
ART VAN FURNITURE, LLC, ef al., 1 Case No. 20-10553 (CSS)
Debtors. Jointly Administered
CERTIFICATE OF SERVICE

 

L, Peter J. Keane, hereby certify that on the 12" day of May, 2020, I caused a copy

of the following document(s) to be served on the individuals on the attached service list(s) in the

manner indicated:

Notice of Motion of Alfred T. Giuliano, Chapter 7 Trustee, for Order
Extending Deadline to Assume or Reject Executory Contracts and Unexpired
Leases of Pursuant to Section 365(d)(1) of the Bankruptcy Code; and

Motion of Alfred T. Giuliano, Chapter 7 Trustee, for Order Extending
Deadline to Assume or Reject Executory Contracts and Unexpired Leases of
Pursuant to Section 365(d)(1) of the Bankruptcy Code.

/s/ Peter J. Keane
Peter J. Keane (DE Bar No. 5503)

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (345 1); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.

DOCS_DE:228458.5 05233/003

 
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 2 of 13

Art Van Furniture LLC

2002 Service List (FCM)
Case No. 20-10553
Document No. 228007.1

25 — Hand Delivery

95 ~ First Class Mail

01 — Foreign First Class Mail

(Proposed Counsel to the Chapter 7 Trustee)
Bradford J. Sandler, Esq.

Robert J. Feinstein, Esq.

Pachulski Stang Zieh] & Jones LLP

919 North Market Street, 17th Floor
Wilmington, DE 19801

HAND DELIVERY

(Proposed Counsel to the Debtors and
Debtors in Possession)

Gregory W. Werkheiser, Esq.
Michael J. Barrie, Esq.

Jennifer Hoover, Esq.

Kevin Capuzzi, Esq.

John C. Gentile, Esq.

Benesch, Friedlander, Coplan & Aronoff
LLP

222 Delaware Avenue, Suite 801
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Kingsdown, Inc.)
William P. Bowden, Esq.
Gregory A. Raylor, Esq.

Ashby & Geddes, P.A.

500 Delaware Avenue, 8" Floor
P.O. Box 1150

Wilmington, DE 19899-1150

DOCS_DE:228007. 1 05233/002

HAND DELIVERY

(Counsel to Brixmor Operating Partnership LP & Counsel
to SCF RC Funding III, LLC, STORE SPE AVF 1 2017-1,
LLC, STORE SPE AVF II 2017-2, LLC, STORE Master
Funding XU, LLC, Broadstone AVF Illinois, LLC and
Broadstone AVF Michigan, LLC)

Leslie C. Heilman, Esq.

Laurel D. Roglen, Esq.

Ballard Spahr LLP

919 N. Market Street, 11" Floor
Wilmington, DE 19801-3034

HAND DELIVERY

(Counsel to Guardian Alarm Company)
Mary F. Caloway, Esq.

Buchanan Ingersoll & Rooney PC

919 N. Market Street, Suite 990
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Wells Fargo Bank, NA,
Prepetition ABL Agent)

Cory Falgowski, Esq.

Burr & Forman, LLP

1201 N. Market Street, Suite 1407
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Levin Furniture, LLC; Levin Trucking, LLC;
Middlebelt Plymouth Venture LLC; Shelby Corners, LLC;
Agree Limited Partnership; Brandon Associates Southgate
L.L.C.)

Karen Grivner, Esq.

Clark Hill PLC

824 N. Market Street, Suite 710
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Landlords)

Karen C. Bifferato, Esq.

Kelly M. Conlan, Esq.

Connolly Gallagher LLP

1201 N. Market Street, 20" Floor
Wilmington, DE 19801

 
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 3 of 13

HAND DELIVERY
Delaware Attorney General
Carvel State Office Building
820 N French Street
Wilmington, DE 19801

HAND DELIVERY
Delaware Dept of Justice
Attn: Bankruptcy Dept
820 N French St., 6th Fl
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Westminster Gateway, LLC)
R. Craig Martin, Esq.

DLA Piper LLP (US)

1201 N. Market Street, Suite 2100
Wilmington, DE 19801-1147

HAND DELIVERY

(Counsel to HGB AVF Lending, LLC, AVF
Lending, LLC)

Dennis A. Meloro, Esq.

Greenberg Traurig, LLP

The Nemours Building

1007 North Orange Street

Suite 1200

Wilmington, DE 19801

HAND DELIVERY

(Counsel to Signal USA LLC, d/b/a Signal
Restoration Services)

Adam Hiller, Esq.

Hiller Law, LLC

1500 N. French Street, 2nd Floor
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Preston Yarns, LLC)
Ann Kashishian, Esq.
Kashishian Law LLC

501 Silverside Road, Suite 85
Wilmington, DE 19809

DOCS_DE:228007.1 05233/002

HAND DELIVERY

(Counsel to Taubman Landlords)
Susan E. Kaufman, Esq.

Law Office of Susan E. Kaufman, LUC
919N. Market Street, Suite 460
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Waste Management)

Brian J. McLaughlin, Esq.

Rachel B. Mersky, Esq.

Monzack Mersky Mclaughlin and Browder,
PA,

1201 N. Orange Street, Suite 400
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Synchrony Bank)
Carl N. Kunz, III, Esq.

Sarah M. Ennis, Esq.

Morris James LLP

500 Delaware Avenue, Suite 1500
P.O. Box 2306

Wilmington, DE 19899-2306

HAND DELIVERY

(Counsel to Serta Simmons Bedding, LLC).
Mark L. Desgrosseilliers, Esq.

Chipman Brown Cicero & Cole, LLP
Hercules Plaza

1313 N. Market Street, Suite 5400
Wilmington, DE 19801

HAND DELIVERY
(Co-Counsel to Consultant)
Douglas D. Herrmann, Esq.
Marcy J. McLaughlin Smith, Esq.
Pepper Hamilton LLP

Hercules Plaza, Suite 5100

1313 N. Market Street
Wilmington, DE 19899-1709
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 4 of 13

HAND DELIVERY

Office of the United States Trustee
Delaware

Linda Richenderfer

J. Caleb Boggs Federal Building
844 King St., Ste 2207

Lockbox 35

Wilmington, DE 19899-0035

HAND DELIVERY

(Counsel to Us Assets, Inc.)
Daniel J. DeFranceschi, Esq.
Zachary I. Shapiro, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square

920 North King Street
Wilmington, DE 19801

HAND DELIVERY

Counsel to ARCTRUST, Inc.)
John D. Demmy, Esq.

Saul Ewing Arnstein & Lehr LLP
1201 N. Market Street, Suite 2300
P.O. Box 1266

Wilmington, DE 19899

HAND DELIVERY

US Attorney for Delaware
David C. Weiss, Esq.

1007 Orange St., Ste 700

PO Box 2046

Wilmington, DE 19899-2046

HAND DELIVERY

(Counsel to Gray & Associates, LLC, in its
capacity as State Court Receiver for Campus
Hills Maryland Associates Limited
Partnership)

Richard W. Riley, Esq.

Whiteford, Taylor & Preston L.L.P.

The Renaissance Centre

405 North King Street, Suite 500
Wilmington, DE 19801

DOCS_DE:228007.1 05233/002

HAND DELIVERY

(Counsel to A&R Properties, LP)
Mark T. Hurford, Esq.

Campbell & Levine, LLC

222 Delaware Avenue, Suite 1620
Wilmington, DE 19801

HAND DELIVERY

(Counsel to Allenwest Group, LLC)
Kathleen M. Miller, Esq.

Smith, Katzenstein & Jenkins LLP
1000 West Street, Suite 1501

P.O. Box 410

Wilmington, DE 19899

HAND DELIVERY

Benjamin A. Hackman, Esq.
Office of the United States Trustee
844 King Street, Suite 2207
Wilmington, DE 19801

FIRST CLASS MAIL

Indiana Attorney General

Attn: Bankruptcy Department
Indiana Govt Center South

302 West Washington St., 5th Fl
Indianapolis, IN 46204

FIRST CLASS MAIL

Internal Revenue Service
Centralized Insolvency Operation
2970 Market Street

Philadelphia, PA 19104

FIRST CLASS MAIL
(Top 30 Creditor)

New Classic Furniture
Mitch Markowitz, CEO
7351 McGuire Blvd.
Fontana, CA 92336

FIRST CLASS MAIL

Debtors

Art Van Furniture, LLC
6500 East 14 Mile Road
Warren, MI 48092

 
Case 20-10553-CSS

FIRST CLASS MAIL
Illinois Attorney General
Attn: Bankruptcy Department
James R. Thompson Ctr

100 W. Randolph St.
Chicago, IL 60601

FIRST CLASS MAIL
IMB Credit LLC

Special Handling Group
Andrew Gravina

6254 Fernstone Trail NW
Acworth, GA 30101

FIRST CLASS MAIL

(Top 30 Creditor)

Jackson Furniture, Catnapper
W. Ronald Jackson, President
1910 King Edward Avenue
Cleveland, TN 37311

FIRST CLASS MAIL

(Committee of Unsecured Creditors)
LCN AVF Warren (MI) LLC

Attn: Joshua Leventhal

888 Seventh Ave., 4th Floor

New York, NY 10019

FIRST CLASS MAIL

Ohio Attorney General

Attn: Bankruptcy Department
30 E. Broad St. 14th Fl
Columbus, OH 43215-0410

FIRST CLASS MAIL

(Committee of Unsecured Creditors)
Store Capital Corp

Attn: Lyena Hale

8377 E. Hartford Drive, Suite 100
Scottsdale, AZ 85255

DOCS_DE:228007.1 05233/002

Doc 489-3 Filed 05/12/20 Page 5 of 13

FIRST CLASS MAIL

(Top 30 Creditor)

United Furniture Industries

Gene Pierce, VP of Manufacturing
5380 Highway 145 South

Tupelo, MS 38801

FIRST CLASS MAIL
(Top 30 Creditor)
Michael Nicholas Designs
Mike Cimarusti, CEO
2330 Raymer Avenue
Fullerton, CA 92336

FIRST CLASS MAIL
(Top 30 Creditor)
Kingsdown Inc.

Mark Cummings

126 W. Holt Street
Mebane, NC 27302-2622

FIRST CLASS MAIL
(Top 30 Creditor)
A-America, Inc.

Fred G. Rohrbach, CEO
800 Milwaukee Avenue N.
Algona, WA 98001

FIRST CLASS MAIL

(Top 30 Creditor)

Ascion LLC

Martin Rawls-Meehan, President & CEO
750 Denison Court

Bloomfield Hills, MI 48302

FIRST CLASS MAIL

(Top 30 Creditor)

Ashley Furniture Industries, Inc.
Todd Wanek, President & CEO
1 Ashley Way

Arcadia, WI 54612-1218
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 6 of 13

FIRST CLASS MAIL
(Counsel to SCF RC Funding HI, LLC, et al.)

Craig Solomon Ganz, Esq.
Michael DiGiacomo, Esq.

Ballard Spahr LLP

1 E. Washington Street, Suite 2300
Phoenix, AZ 85004

FIRST CLASS MAIL
(Counsel to SCF RC Funding III, LLC, et al.)

Stacy H. Rubin, Esq.

Ballard Spahr LLP

One Summerlin

1980 Festival Plaza Drive, Suite 900
Las Vegas, NV 89135

FIRST CLASS MAIL

(Top 30 Creditor)

Bedgear, LLC

Eugene Alletto, CEO

100 Bi-County Blvd., Suite 101
Farmingdale, NY 11735

FIRST CLASS MAIL

(Counsel to Gary A. Van Elslander, as
trustee of the Archie A. Van Elslander Trust
and the Archie A. Van Elslander Trust)
Ralph E. McDowell, Esq.

Bodman PLC

1901 St. Antoine Street

6th Floor at Ford Field

Detroit, MI 48226

FIRST CLASS MAIL

(Counsel to Guardian Alarm Company)
Peter S. Russ, Esq.

Buchanan Ingersoll & Rooney PC
Union Trust Building

501 Grant Street, Suite 200

Pittsburgh, PA 15219

DOCS_DE:228007.1 05233/002

FIRST CLASS MAIL

(Counsel to Ohio Valley Mail Company
Lindsey M. Harrison Madgar, Esq.
Richard T. Davis, Esq.

Cafaro Management Company

5577 Youngstown-Warren Road

Niles, OH 44446

FIRST CLASS MAIL

(Attorneys for Middlebelt Plymouth Venture LLC, Shelby
Corners, LLC, Agree Limited Partnership, and Brandon
Associates Southgate L.L.C.)

David M. Blau, Esq.

Clark Hill PLC

151 S. Old Woodward Ave., Suite 200
Birmingham, MI 48009

FIRST CLASS MAIL

(Counsel to Levin Furniture, LLC and Levin
Trucking, LLC)

Shannon Deeby, Esq.

Clark Hill PLC

151 S. Old Woodward, Suite 200
Birmingham, MI 48009

FIRST CLASS MAIL

(Counsel to Levin Furniture, LLC and Levin
Trucking, LLC)

William Price, Esq.

Jarrod Duffy, Esq.

301 Grant Street, 14" Floor

Pittsburgh, PA, 15219

FIRST CLASS MAIL
(Counsel to Synchrony Bank)
Rachel H. Herd, Esq.

Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104

FIRST CLASS MAIL
Delaware Secretary of State
Franchise Tax

401 Federal Street

PO Box 898

Dover, DE 19903

 
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 7 of 13

FIRST CLASS MAIL
Delaware State Treasury

820 Silver Lake Blvd., Suite 100
Dover, DE 19904

FIRST CLASS MAIL

(Counsel to Westminster Gateway, LLC)
Richard M. Kremen, Esq.

DLA Piper LLP (US)

The Marbury Building

6255 Smith Avenue

Baltimore, MD 21209-3600

FIRST CLASS MAIL

(Counsel to Gary Van Elslander)
Deborah D. Williamson, Esq.
Danielle N. Rushing, Esq.
Dykema Gossett PLLC

112 East Pecan Street, Suite 1800
San Antonio, TX 78205

FIRST CLASS MAIL
(Top 30 Creditor)

Elite Rewards

Attn: Director of Officer
5111 Central Avenue

St. Petersburg, FL 33710

FIRST CLASS MAIL
(Top 30 Creditor)
England Furniture Inc.
Attn; Director or Officer
145 England Drive

New Tazewell, TN 37825

FIRST CLASS MAIL

(Top 30 Creditor)

Flexsteel Industries Inc.

Jerry Dittmer, President & CEO
385 Bell Street

Dubuque, [A 52001

DOCS_DE:228007.1 05233/002

FIRST CLASS MAIL
(Counsel to Kingsdown, Inc.)
Michael J. Small, Esq.

Foley & Lardner LLP

321 North Clark St., Suite 3000
Chicago, IL 60654-4762

FIRST CLASS MAIL
(Top 30 Creditor)
Franklin Corporation
Hassell Franklin, CEO
600 Franklin Drive
Houston, MS 38851

FIRST CLASS MAIL

(Counsel to Tempur Sealy International,
Inc.)

Ronald E. Gold, Esq.

Frost Brown Todd LLC

3300 Great American Tower

301 East Fourth Street

Cincinnati, OH 45202

FIRST CLASS MAIL

(Top 30 Creditor)

Fusion Furniture Inc.

Bo Robbins, President

957 Pontotoc County Industrial Pkwy
Ecru, MS 38841

FIRST CLASS MAIL

(Counsel to Levin Furniture LLC, Levin
Trucking LLC, and Levin Holdings LLC)
Jonathan M. Kamin, Esq.

Goldberg, Kamin & Garvin

1806 Frick Building

437 Grant Street

Pittsburgh, PA 15219

FIRST CLASS MAIL

(Counsel to HGB AVF Lending, LLC; AVF
Lending, LLC)

Jeffrey M. Wolf

Greenberg Traurig, LLP

One International Place, 20th Floor

Boston, MA 02110

 
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 8 of 13

FIRST CLASS MAIL

(Counsel to HGB AVF Lending, LLC)
Nancy A. Peterman, Esq.

Greenberg Traurig, LLP

77 West Wacker Drive, Suite 3100
Chicago, IL 60601

FIRST CLASS MAIL

(Top 30 Creditor)

H M Richards Inc.

Joe A. Tarrant Jr., Vice President of
Operations

414 Co Road 2790

Guntown, MS 38849

FIRST CLASS MAIL

(Counsel to Hilco Trading Trading, LLC)
HGB AVE Lending, LLC

c/o Hilco Trading, LLC

Eric Kaup

5 Revere Dr., Suite 206

Northbrook, IL 60062

FIRST CLASS MAIL

(Counsel to Central Wayne Properties, LLC)
Lawrence A. Lichtman, Esq.

Honigman LLP

2290 First National Building

660 Woodward Avenue

Detroit, MI 48226

FIRST CLASS MAIL
Internal Revenue Service
Attn: Susanne Larson

31 Hopkins Plz Rm 1150
Baltimore, MD 21201

FIRST CLASS MAIL

Iowa Attorney General

Attn: Bankruptcy Department
Hoover State Office Bldg
1305 E. Walnut Street

Des Moines, IA 50319

DOCS_DE:228007.1 05233/002

FIRST CLASS MAIL

(Counsel to Flexsteel Industries, Inc.)
Jason W. Bank, Esq.

Kerr, Russell and Weber, PLC

500 Woodward Avenue, Suite 2500
Detroit, MI 48226

FIRST CLASS MAIL

(Counsel to Virtus Group, L.P., Prepetition
Term Loan Agent)

Christopher G. Boies, Esq.

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036

FIRST CLASS MAIL
(Top 30 Creditor)

Kuehne & Nagel Inc.
Detlef Trefzger, CEO
Exchange PI 10

Jersey City, NJ 07302-3920

FIRST CLASS MAIL
(Top 30 Creditor)
La-Z-Boy Chair Company
Natalie Dickinson

One La-Z-Boy Drive 2B
Monroe, MI 48162

FIRST CLASS MAIL

(Top 30 Creditor)

Liberty Furniture Industries Inc.
Jason Brian, Executive VP

6021 Greensboro Drive
Atlanta, GA 30336

FIRST CLASS MAIL

(Counsel to Rochester KM Partners)
Earle I. Erman

Maddin Hauser Roth & Heller, P.C.
28400 Northwestern Hwy., 2nd Floor
Southfield, MI 48034
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 9 of 13

FIRST CLASS MAIL
Maryland Attorney General
Attn: Bankruptcy Department
200 St. Paul Place

Baltimore, MD 21202-2202

FIRST CLASS MAIL
(Top 30 Creditor)

Max Home LLC

Larry Gentry, CEO

101 Max Place

Fulton, MS 38843

FIRST CLASS MAIL
Michigan Attorney General
Attn: Bankruptcy Department
525 W. Ottawa St.

Lansing, MI 48909

FIRST CLASS MAIL
Missouri Attorney General
Attn: Bankruptcy Department
Supreme Court Bldg

207 W. High St.

Jefferson City, MO 65101

FIRST CLASS MAIL

(Counsel to Wells Fargo Bank, NA,
Prepetition ABL Agent)

Jennifer Feldsher, Esq.

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10179-0060

FIRST CLASS MAIL

(Counsel to Wells Fargo Bank, NA,
Prepetition ABL Agent)

Marjorie Crider, Esq.

Christopher Carter, Esq.

Morgan, Lewis & Bockius LLP
One Federal Street

Boston, MA 02110-1726

DOCS_DE:228007.1 05233/002

FIRST CLASS MAIL

(Top 30 Creditor)

Simmons Manufacturing Company, LLC
Attn: David Swift,

Chairman and CEO

1608 Highway 20 East

McDonough, GA 30252

FIRST CLASS MAIL

(Counsel to Creditor Blue Bell Mattress Co.,
LLC)

Alan D. Smith, Esq.

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

FIRST CLASS MAIL

(Counsel to Hilco Merchant Resources, LLC, et al.)
Steven Fox, Esq.

Riemer & Braunstein LLP)

Times Square Tower

Seven Times Square, Suite 2506

New York, NY 10036

FIRST CLASS MAIL

(Counsel to Serta Simmons Bedding, LLC)
Beth E. Rogers, Esq.

James F. F. Carroll, Esq.

Rogers Law Offices

100 Peachtree Street, Suite 1950

Atlanta, GA 30303

FIRST CLASS MAIL

Securities & Exchange Commission

G Jeffrey Boujoukos, Regional Director
1617 JFK Boulevard, Ste 520
Philadelphia, PA 19103

FIRST CLASS MAIL

Securities & Exchange Commission
Secretary of the Treasury

100 F Street NE

Washington, DC 20549
Case 20-10553-CSS Doc 489-3 Filed 05/12/20 Page 10 of 13

FIRST CLASS MAIL

Securities & Exchange Commission NY
Office

Andrew Calamari, Regional Director
Brookfield Place

200 Vesey St, Ste 400

New York, NY 10281-1022

FIRST CLASS MAIL

(Counsel to Creditor, Milford Road Plaza,
LLC

Alan J. Taylor, Esq.

Segal McCambridge Singer & Mahoney
29100 Northwestern Highway, Suite 240
Southfield, MI 48034

FIRST CLASS MAIL

(Top 30 Creditor)

Serta Restokraft Mattress Co.
Larry Kraft , President

38025 Jaykay Drive
Romulus, MI 48174

FIRST CLASS MAIL

(Top 30 Creditor)

Signal Restoration Services
Frank Torre, Managing Partner
2490 Industrial Row Drive
Troy, MI 48084

FIRST CLASS MAIL

(Top 30 Creditor)

Simon Li Furniture

Simon Lichtenberg, Chief Executive Officer
200 E. Commerce Avenue

High Point, NC 27260

FIRST CLASS MAIL

(Counsel to Signal USA LLC, d/b/a Signal
Restoration Services)

John D. Stoddard, Esq.

Frank P. Simon, Esq.

Simon PLC Attorneys and Counselors
37000 Woodward Avenue, Suite 250
Bloomfield Hills, MI 48304

DOCS _DE:228007.1 05233/002

FIRST CLASS MAIL

(Counsel to Simon Property Group)
Simon Property Group, Inc.

Ronald M. Tucker, Esq.

225 West Washington Street
Indianapolis, IN 46204

FIRST CLASS MAIL
(Top 30 Creditor)
Southern Motion Inc.
Roger Bland, CEO

298 Henry Southern Drive
P.O. Box 1064

Pontotoc, MS 38863

FIRST CLASS MAIL

(Top 30 Creditor)

Standard Furniture Manufacturing, LLC
Tim Ussery, President

801 US-31

Bay Minette, AL 36507

FIRST CLASS MAIL

(Counsel to SVB Holland, LLC)
Stark & Stark, P.C.

Thomas S. Onder, Esq. & Joseph H.
Lemkin, Esq.

P.O. Box 5315

Princeton, NJ 08543

FIRST CLASS MAIL

(Top 30 Creditor)

The Sussman Agency

Alan Sussman, President
29200 Northwestern Highway
Suite 130

Southfield, MI 48094

FIRST CLASS MAIL

(Counsel to the Taubman Landlords)
The Taubman Company

Andrew S. Conway, Esq.

200 East Long Lake Road, Suite 300
Bloomfield Hills, MI 48304
Case 20-10553-CSS Doc 489-3

FIRST CLASS MAIL
Virginia Attorney General
Attn: Bankruptcy Department
202 North Ninth Street
Richmond, VA 23219

FIRST CLASS MAIL
(Prepetition Term Loan Agent)
Virtus Group, L.P.

Beth Cesari, Senior Director
3300 N Interstate 35, Suite 350
Austin, TX 78705

FIRST CLASS MAIL

(Counsel to Gray & Associates, LLC, in its
capacity as State Court Receiver for Campus
Hills Maryland Associates Limited
Partnership)

Whiteford, Taylor & Preston L.L.P.

Todd M. Brooks, Esq.

Seven Saint Paul Street, 15th Floor
Baltimore, MD 21202-1626

FIRST CLASS MAIL

(Counsel to National Shopping Plazas, Inc.)
Nathan Q. Rugg, Esq.

William Barrett, Esq.

Barack Ferrazzano Kirschbaum &
Nagelberg LLP

200 West Madison Street, Suite 3900
Chicago, IL 60606

FIRST CLASS MAIL

(Counsel to La-Z-Boy Incorporated;
Anthony M. Saccullo, Esq.

Mary E. Augustine, Esq.

A.M. Saccullo Legal, LLC

27 Crimson King Drive

Bear, Delaware 19701

DOCS_DE;228007.1 05233/002

10

Filed 05/12/20 Page 11 of 13

FIRST CLASS MAIL

Steven A. Ginther, Esq.

Special Assistant Attorney General
Missouri Department of Revenue
General Counsel’s Office

301 W. High Street, Room 670

PO Box 475

Jefferson City, MO 65105-0475

FIRST CLASS MAIL

(Counsel to Trayton Furniture (Hong Kong)
Ltd. d/b/ Simon Li Furniture)

Brett D. Goodman, Esq.

Louis A, Curcio, Esq.

Troutman Sanders LLP

875 Third Avenue

New York, NY 10022

FIRST CLASS MAIL

(Counsel to A&R Properties, LP)
Mark A. Lindsay, Esq.

Sarah E. Wenrich, Esq.
Bernstein Burkley

707 Grant Street

Suite 2200 Gulf Tower
Pittsburgh, PA 15219

FIRST CLASS MAIL

Dana Nessel, Esq.

Heather L. Donald, Esq.
Office of the Attorney General
Cadillac Place, Ste. 10-200
3030 W. Grand Blvd.

Detroit, MI 48202

FIRST CLASS MAIL

(Counsel to Central Wayne Properties, LLC
Lawrence A. Lichtman, Esq.

Honigman LLP

2290 First National Building

660 Woodward Avenue

Detroit, MI 48226
Case 20-10553-CSS Doc 489-3

FIRST CLASS MAIL
Andrew Gravina

IBM Credit LLC

Special Handling Group
6254 Fernstone Trail NW
Acworth, GA 30101

FIRST CLASS MAIL

(Counsel to Oracle America, Inc.)
Shawn M. Christianson, Esq.
Buchalter, A Professional Corporation
55 Second Street, 17" Floor

San Francisco, CA 94105-3493

FIRST CLASS MAIL

(Counsel to 2505 Pitkin Corp. as Assignee
from Store Investment Corporation)
Leslie A. Berkoff, Esq.

Moritt Hock & Hamroff LLP

400 Garden City Plaza

Garden City, NY 11530

FIRST CLASS MAIL
Keri Gaigalas

2701 Old Liberty, Rd
New Windsar, MD 21776

FIRST CLASS MAIL

(Counsel to Reliance Pittsburgh, LLC
Isaac T. Heintz, Esq.

4270 Ivy Pointe Boulevard, Suite 225
Cincinnati, Ohio 45245

FIRST CLASS MAIL
Chapter 7 Trustee

Alfred T. Giuliano, Esq.
Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043

11
DOCS_DE:228007.1 05233/002

Filed 05/12/20 Page 12 of 13

FOREIGN FIRST CLASS
(Top 30 Creditor)

Kuka (HK) Trade Co., Limited
Attn: Director or Officer

RM 6 13A/F World Finance Ctr
Harbour City South Twr

17 Canton Road

Tsim Sha Tsui, Hong Kong
Case 20-10553-CSS Doc 489-3

Art Van Furniture Addition Parties for
365(d)(1) Extension Motion
Document No. 228584

6— FIRST CLASS MAIL

FIRST CLASS MAIL
Sure Power

200 Industrial Highway
Ridley Park, PA 19078

FIRST CLASS MAIL
Great America Financial Services
625 Ist Street SE #800
Cedar Rapids, IA 5240

FIRST CLASS MAIL
Dell Financial Services
One Dell Way

Round Rock, TX 78682

FIRST CLASS MAIL
IBM Credit LLC

7100 Highlands Parkway
Smyrna, GA 30082

FIRST CLASS MAIL
David McElhoe, Esq.
Senior Attorney

IBM Global Financing
1 North Castle Drive
Armonk, NY 10504

FIRST CLASS MAIL

Banc of America Leasing & Capital, LLC
2059 Northlake Parkway, 3rd Floor
Tucker, GA 30084

TWA NEIL OA 1 NEDWIAIAND

Filed 05/12/20 Page 13 of 13

 
